Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
	***The terminal disclaimers filed 11/10/2021 were approved.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 25-28, 31-34, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2007/0100112 to Sarpeshkar et al. in view of U.S. Patent No. 6,183,870 to Hergenrother et al.
As to claims 21, 31-32, and 37, Sarpeshkar discloses polyurethane-urea materials used as films comprising the reaction product of an NCO-terminated prepolymers and amino-functional aspartic esters derived from diamines with 1 to 20 carbon atoms (0079-0086) at a ratio of NH2:NCO groups of 0.95, which is taken to meet about 1:1 (0072) prepared from polyester polyols with molecular weights of 400, 750, 4,000, 1,000, and 2,000 (0135-0140) in admixture with polyoxypropylene-oxyethylene polyether polyols (Table 1A) and wherein the prepolymer has a monomeric isocyanate content of less than 1% by weight (See reference to U.S. Patent No. 6,174,984 to Peter).  At the time filing it would have been obvious to a reduce the monomeric isocyanate content to levels below 1% in the prepolymer of Sarpeshkar to allow for the safe and low cost manufacture of polyurethanes products as taught in Peter (3:45-50).

Hergenrother discloses polyurethane-urea film compositions (See examples) comprising a) 15 to 35% by weight of an aspartate terminated urea/urethane prepolymer based on the reaction products of NCO-terminated prepolymers prepared from polyester polyols and aliphatic diisocyanates (3:18-27) with low monomeric isocyanate content (3:59-60) and aspartates having the claimed formula (4:1-10), b) 65-85% by weight of a separate diaspartate component, and c) a polyisocyanate adduct prepared from aliphatic diisocyanates.  Component a) of Hergenrother corresponds to claimed component d).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the aspartate terminated urethane reaction product of Hergenrother to the composition of Sarpeshkar because the high molecular weight reaction product when used in combination with a urethane adduct and diaspartate would increase the flexibility of the film of Sarpeshkar as taught in Hergenrother (1:27-37, 1:64-65).
As to claims 25, 28, 30, and 32, Sarpeshkar discloses polyester polyols such as polyethylene butylene adipate with molecular weights of 2,000 that have acid numbers of less than 10 (0047, 0140).
With regards to the viscosity and the ester group concentration, the Office realizes that all of the claimed effects and physical properties are not positively stated by the reference.  However, the reference teaches the claimed polyester polyols with OH numbers, acid numbers, and molecular weights that fall inside the claimed range.  Therefore, the claimed effects and 
As to claims 26-27 and 37, Sarpeshkar discloses polyurethane-urea materials used as films comprising the reaction product of an NCO-terminated prepolymer prepared from polyester polyols with molecular weights of 400, 750, 4,000, 1,000, and 2,000 (0135-0140) in admixture with polyoxypropylene-oxyethylene polyether polyols (Table 1A) wherein the content of ethylene oxide ranges from 15 to 80% by weight or more based on the weight of alkylene oxides used (See reference to U.S. Patent No. 5,605,939 to Hager).  Though not expressly used in the examples, at the time of filing it would have been obvious to use the polyether polyols taught in Hager and Sarpeshkar in the prepolymer of Sarpeshkar to increase the primary hydroxyl content of the polyol and provide suitable reactivity for stable processing as taught in Hager (7:9-30).

Claims 22-24, 29-30, and 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2007/0100112 to Sarpeshkar et al. in view of U.S. Patent No. 6,183,870 to Hergenrother et al. in view of U.S. Patent No. 6,296,607 to Milbocker.
As to claims 22-24, 29-30, and 35-36, Sarpeshkar in view of Hergenrother disclose polyurethane-urea materials used as films comprising the reaction product of an NCO-terminated prepolymers and amino-functional aspartic esters derived from diamines with 1 to 20 carbon atoms (0079-0086) at a ratio of NH2:NCO groups of 0.95 and also further comprises a separate reaction product of the NCO-functional prepolymer and amino-functional aspartic ester.

Milbocker discloses NCO terminated prepolymers derived from organic polyisocyanates and oxyethylene diols were well known to be useful as surgical adhesives/sealants at the time of invention (Abstract, claims).  Milbocker also teaches the use of PEG-300 (described in the instant specification as bulking agents with the requisite viscosity as a solvent for the adhesive systems (4:22-27).
Since both references teach similar NCO prepolymer systems one of ordinary skill in the art would have a high expectation of success in adding PEG-300 to the composition of Sarpeshkar and expect that such a composition could be used as a surgical adhesive to a subject in need.  Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of invention.  


Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 11/10/2021, with respect to the rejection(s) of claims 21, 25-28, and 31-34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2007/0100112 to Sarpeshkar et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Pub. No. 2007/0100112 to Sarpeshkar et al. and U.S. Patent No. 6,183,870 to Hergenrother et al.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763